Summary Prospectus Supplement December 1, 2012 Putnam Retirement Income Fund Lifestyle 1 Summary Prospectus dated November 30, 2012 In the table entitled Average annual total returns after sales charges in the sub-section Performance in the section Fund summary, the following information is revised: Since inception Share class 1 year 5 years 11/1/04 Class A after taxes on distributions -4.94% -1.34% 0.22% Class A after taxes on distributions and sale of fund shares -2.78% -0.66% 0.66% 278675 12/12
